249 S.W.3d 927 (2008)
Gary FINCH, Appellant,
v.
Katie KRISCHKE, Respondent.
No. ED 90302.
Missouri Court of Appeals, Eastern District, Division One.
April 15, 2008.
Steven K. Brown, St. Louis, MO, for Appellant.
Ralph Hart, St. Louis, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Gary Finch ("Plaintiff") appeals from the denial of his motion to set aside a judgment dismissing his case against Katie Krischke ("Defendant") for damages sustained in an automobile accident.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Defendant's motion to dismiss Plaintiff's notice of appeal that was taken with the case is hereby denied.